ORDER

PER CURIAM.
Father appeals the termination of his parental rights as to his children A.O., V.O. and N.O. We have reviewed the briefs of the parties and the record on appeal. The judgment is supported by substantial evidence, is not against the weight of the evidence, and does not erroneously declare or apply the law. An extended opinion would have no precedential value. We have, however, furnished the parties with a brief memorandum for their information only and stating the reasons for this order. The judgment is affirmed pursuant to rule 84.16(b).